This is a civil action in which the court dissolved an order restraining the defendants from foreclosing a deed of trust. A consent judgment had previously been rendered by which the defendant, C. L. Lindsay, recovered of the plaintiffs $1,650 with interest from 21 February, 1929, until paid. It was agreed that foreclosure should be delayed for a period of six months, provided the plaintiffs should pay Lindsay $25.00 on 25th day of each month during this period. Whether these payments were made is immaterial. The trustee did not undertake to foreclose the deed of trust until after the expiration of the six-month period and the plaintiffs do not claim to have paid the debt or to have tendered any amount on the judgment. Judgment
Affirmed.